DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because. The drawings are a series of indistinct devoid of labels. Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 16/724,175 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20  directed to the same invention as that of claims 1-20  of commonly assigned Bombardier Inc.. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

#
Instant Case # 16/396,274
Copending App. # 16/724, 175
Title
UNIVERSAL PASSENGER SERVICE UNIT
UNIVERSAL PASSENGER SERVICE UNIT
Applicant
Bombardier Inc.
Bombardier Inc.
Inventor
Afonso, Nelson J.; 
Zakee, Carolin M.
Grant, Robert; 
Carrick, Christopher; 
Branconnier, Leo; 
Safi, Maryam
F.D
04/26/2019
12/20/2019
CPC First
CPC First (CPCF) B64D11/0015 

CPC Additional (CPCA)
B64D2011/0053 
Blank.
B64D2013/003 
Blank.
B64D2045/007 
 
CPC First (CPCF) B60H1/245 
CPC Inventive (CPCI) B60Q3/44
B60Q3/47 
B64D11/00 
B64D13/00 
CPC Additional (CPCA)
B64D2011/0046 
B64D2011/0053 
B64D2013/003 


    PNG
    media_image1.png
    611
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    591
    media_image2.png
    Greyscale









    PNG
    media_image3.png
    644
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    973
    677
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    560
    479
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    571
    706
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    544
    492
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    501
    609
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    485
    477
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    443
    609
    media_image10.png
    Greyscale








1. A Passenger Service Unit (PSU) comprising: an outer plate having an aperture therethrough, the outer plate having symmetry about at least one outer plate axis, wherein the outer plate is configured to be couplable to a passenger compartment at a first position and a second position nonadjacent to the first position; and a first insert configured to be coupled to the outer plate and comprising at least one component to be manipulated by a passenger in the passenger compartment, the first insert having symmetry about at least one insert axis, wherein at least a portion of the inner plate fits within the aperture, and wherein the first insert is rotatable with respect to the outer plate such that the inner plate can be coupled to the outer plate in a first orientation and a second orientation offset by substantially 180 degrees from the first orientation.
1. A personal service unit (PSU) comprising: a housing having a longitudinal axis therethrough and a first end and a second end opposite the first end; 

a dial encircling the housing and coupled thereto such that the dial is rotatable about the housing, the dial having a helical first portion along an interior wall of the dial; and a flow control ring having a helical second portion along an exterior wall of the flow control ring that threadingly engages with the helical first portion, the helical second portion rotatably mating with the helical first portion, wherein rotation of the dial in a first direction moves the flow control ring in a first longitudinal direction along the longitudinal axis to cause a first adjustment in airflow past the flow control ring and rotation of the ring in an opposite direction moves the flow control ring in an opposite longitudinal direction along the longitudinal axis to cause a second adjustment in airflow past the flow control ring.




10. A passenger service unit (PSU) assembly of an airplane, the PSU assembly comprising: a contoured outer plate having an aperture therethrough, wherein the contoured outer plate is configured to (i) match a first ceiling contour on a first side of a plane passenger cabin and (ii) match a second ceiling contour on a second side of the plane passenger cabin opposite the first side when the contoured outer plate is rotated substantially 180 degrees; and an insert configured to couple to the contoured outer plate and cover the aperture, wherein the insert is rotatable such that a portion of the insert covering the aperture can rotate with respect to the contoured outer plate, the insert comprising at least one device for use by at least one passenger.
10. A personal service unit (PSU) comprising: a housing; a dial encircling the housing and coupled thereto such that the dial is rotatable about the housing, the dial having a helical first portion along an interior wall of the dial; and a flow control ring having a helical second portion along an exterior wall of the flow control ring, wherein the helical second portion rotatably couples with the helical first portion, and wherein rotation of the dial in a first direction moves the flow control ring in a first longitudinal direction to the dial to adjust an airflow exiting the PSU while rotation in an opposite direction moves the flow control ring in an opposite longitudinal direction to the dial to make an opposite adjustment to the airflow exiting the PSU, wherein the first longitudinal direction is substantially the same direction as the airflow exiting the PSU.




16. A method of manufacturing a passenger service unit (PSU) assembly comprising: producing a bilaterally symmetric first insert couplable to a first interior side of a passenger cabin at a first position and couplable to a second interior side of a passenger cabin at a second position when substantially rotated 180 degrees, the first interior side of the passenger cabin is across a passenger aisle opposite the second interior side, wherein the bilaterally symmetric first insert has a first void therethrough; making a first disc-shaped module rotatable within the first void of the bilaterally symmetric first insert such that the first disc-shaped module can be rotated substantially 180 degrees within the first void, the first disc-shaped module having at least one passenger gasper and at least one passenger light; and fashioning a stopping component to hinder rotation of the first disc-shaped module after it is coupled to the bilaterally symmetric first insert.
17. A method of assembling a personal service unit (PSU) comprising: encircling a dial around a housing such that the dial is rotatable about the housing, wherein the dial has a passenger facing end and an opposite end; and  20Docket No. P-00371-US Fishman Stewart PLLC FS No. 67248-0027 mating threads of a flow control ring to threads of the dial such that rotation of the dial in a first direction moves the flow control ring towards the passenger facing end of the dial and rotation of the dial in an opposite direction moves the flow control ring towards the opposite end of the dial, wherein (i) the rotation in the first direction one of increases airflow past the flow control ring and out of the PSU and decreases airflow past the flow control ring and out of the PSU and (ii) the rotation in the opposite direction has an opposite effect on airflow than rotation in the first direction, and wherein an assembled PSU is mountable to a cabin interior.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PAULINO; Amauri et al.	US 20150097082 A1	MODULAR PASSENGER SERVICE UNITS AND ASSEMBLIES THEREOF
Endress, Manfred  et al.	US 20030160706 A1	Information and notification system using passenger service units in an aircraft
Scown; Stephen L. et al.	US 20080112155 A1	Integrated Reading Light and Personal Air Outlet
RITTNER WOLFGANG et al.	EP 2557036 B1	Passenger service unit
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665